IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: APPEAL OF JOANNE W. SMITH           :   No. 398 MAL 2020
AND ROBERT L. WHETSTONE FROM               :
THE DECISION OF THE ZONING                 :
HEARING BOARD OF WEST CHESTER              :   Petition for Allowance of Appeal from
BOROUGH                                    :   the Order of the Commonwealth
                                           :   Court
                                           :
PETITION OF: JOANNE W. SMITH AND           :
ROBERT L. WHETSTONE                        :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.